Alice Robie Resnick, J.,
dissenting. I respectfully dissent from the majority decision. The practical result of today’s majority opinion is that serious felony cases will potentially be dismissed through no fault of the prosecuting attorney. By holding that the one-hundred-eighty-day speedy trial period begins to run when the prisoner “substantially complies with the requirements of the statute,” the majority completely overlooks legitimate reasons for delay *489after the request by the prisoner is placed in the hands of the warden, commissioner of corrections or other appropriate prison officials. Additionally there could be instances where a prisoner confined in another state has several detainers pending in different jurisdictions within Ohio. In such a case, today’s holding would require that all charges be prosecuted within one hundred eighty days of the date from which the prisoner substantially complies with the requirements of the statute.
R.C. 2963.30, Article III states, “ * * * the prisoner * * * shall be brought to trial within one hundred eighty days after he [or she] shall have caused to be delivered to the prosecuting officer and the appropriate court of the prosecuting officer’s jurisdiction written notice of the place of his imprisonment and his request for a final disposition to be made of the indictment * * * » rpjje one hundred eighty days should not begin to run until the prosecuting attorney and court have been notified of the prisoner’s whereabouts and his or her desire to be brought to a speedy trial. Therefore, I would join the jurisdictions which have held the one-hundred-eighty-day speedy trial period provided for by Article III of the Interstate Agreement on Detainers (R.C. 2963.30) does not begin to run until receipt by the prosecuting attorney in the receiving state of written notice of the prisoner’s place of incarceration and his request for final disposition of the charges for which a detainer was placed against him. See United States v. Espinoza (C.A.9, 1988), 841 F.2d 326; Hall v. Florida (M.D.Fla.1987), 678 F.Supp. 858; Pinnock v. State (Fla.App.1980), 384 So.2d 738; Scrivener v. State (Ind.1982), 441 N.E.2d 954; Brown v. State (Ind.1986), 497 N.E.2d 1049; State v. White (1983), 234 Kan. 340, 673 P.2d 1106; Powell v. State (1983), 56 Md.App. 351, 467 A.2d 1052; State v. Walton (Mo.1987), 734 S.W.2d 502; State v. Moosey (R.I.1986), 504 A.2d 1001; and State v. Moore (Tenn.1989), 774 S.W.2d 590. See, also, People v. Jellicks (1982), 116 Misc.2d 328, 455 N.Y.S.2d 327.
Moreover, the statute not only requires receipt of the prisoner’s written notice, but also mandates that a completed certificate be sent by the appropriate official having custody of the prisoner to the prosecutor in the receiving state. The certificate contains the term of the commitment under which the prisoner is being held, the time already served, the time remaining to be served on the sentence, the amount of good time earned, the time of parole eligibility of the prisoner, and any decisions of the state parole agency relating to the prisoner. See R.C. 2963.30, Article III(a). This information is vital, and it may be difficult for the prosecuting attorney to make an informed decision on whether to prosecute the prisoner on the pending charges without receipt of a completed certificate of the official having custody of the prisoner. The majority allows the one-hundred-eighty-day period to commence before the prosecutor has all the necessary information to consider the merits of the case *490and determine whether to pursue a trial in the receiving state. The result reached today completely overlooks legitimate reasons for delay and places the burden totally on the receiving state, regardless of the cause for delay. Such a result is contrary to public interest.
Hence, I would reverse the decision of the court of appeals, adopt the reasoning of the jurisdictions cited above, and approve the analysis in State v. Black (1990), 70 Ohio App.3d 440, 591 N.E.2d 368; and State v. Reitz (1984), 26 Ohio App.3d 1, 26 OBR 168, 498 N.E.2d 163.
Moyer, C.J., and Holmes, J., concur in the foregoing dissenting opinion.